Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 21-33, 36-38, and 41-62 are all the claims.
2.	Claims 21-26, 33, and 36-37 are amended, Claims 34-35 and 39-40 and new Claims 43-62 are added in the Response of 1/12/2021.
3.	Claims 21-33, 36-38, and 41-62 are all the claims under examination.  

Withdrawal of Objections
Drawings
4.	The objection to the drawing for Figure 8 because it contains either a typographical error or new matter in reciting the label for "ch4D5-FcMT4” is withdrawn.  
	During the interview of 1/8/2021, the Examiner repeated her search of the specification using the term “MT4” and did not identify any hits. But in repeating her search during the interview using “FcMT4”, the term was identified as a single hit in Example 5 [00231]. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 101
5.	The rejection of Claims 34-37 and 39-42 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks a credible utility is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended Claim 36 to recite the steps providing the pharmaceutical composition as a sterile liquid in a hermetically sealed container; and extracting the pharmaceutical composition from said hermetically sealed container prior to the administering step. Thus, the composition is extracted from the hermetically sealed container prior to the administration of the composition.

Claim Rejections - 35 USC § 112, second paragraph

6.	The rejection of Claims 21-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 21-42 as to whether the treatment is intended for the patient “in need thereof” or otherwise extends to a preventative aspect as a pre-emptive treatment modality is withdrawn. Applicants have amended Claims 21 and 33 to recite the patient “in need thereof”.
b) The rejection of Claim 35 for reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is moot for the canceled claim.
c) The rejection of Claim 35 for reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is withdrawn.  Applicants have amended Claim 37 to limit the range to the one species “at least 1 mg/ml.”

Double Patenting
7.	The rejection of Claims 21-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9243069 in view of Baughman et al. (US Patent 7,371,379) is moot for the canceled claims and withdrawn for the pending claims. 
The terminal disclaimer filed on 1/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9243069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

8.	The rejection of Claims 21-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,131,713 in view of Baughman et al. (US Patent 7,371,379) is moot for the canceled claims and withdrawn for the pending claims. 
The terminal disclaimer filed on 1/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,131,713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

9.	The provisional rejection of Claims 21-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6- 21, 25, and 29-31 of copending Application No. 15/580,969 in view of Stagg et al. (PNAS 108:7142-7147 (2011) is moot for the canceled claims and withdrawn for the pending claims. 
The terminal disclaimer filed on 1/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 15/580,969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

10.	The provisional rejection of Claims 21-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-10, and 21 of copending Application No. 16/156,382 (reference application) is moot for the canceled claims and withdrawn for the reasons set forth by Applicants in the response. 

Examiner’s Statement of Reasons for Allowance
11.	The following is an examiner’s statement of reasons for allowance: the method invention drawn to treatment comprising administering the chimeric 4D5 antibody to the patient population with the dosage and schedule of administration via IV infusion and further drawn to a second agent being co-administered for treating breast cancer expressing HER2 by administering an antibody that binds HER2 and an antibody that binds PD-1, wherein a fixed dose of the antibody that binds PD-1 is administered is found to be free from the art and enabled by the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 21-33, 36-38, and 41-62 are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643